FILED

                                                                     November 26, 2013

                                                                 In the Office of the Clerk of Court 

                                                               W A State Court of Appeals, Division III 



            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STEVEN M. HEEB,                               )
                                              )         No. 30660-7-III
                     Appellant,               )
                                              )
       v.                                     )
                                              )
JOSE ANGEL SOLEDAD,                           )
                                              )         UNPUBLISHED OPINION
                     Respondent.              )

       SIDDOWAY, A.C.J. - Following a several-hour bench trial in which Steven Heeb,

appearing pro se, presented his civil cause of action against Jose Soledad, also appearing

pro se, the trial court took the matter under advisement. It ultimately dismissed, on the

merits, two claims it had been able to glean from Mr. Heeb's presentation. It also

dismissed Mr. Heeb's complaint generally for pleading insufficiency under CR 8(a).

       Mr. Heeb appeals. His appellate briefing falls too far short of the requirements of

the appellate rules to warrant review. We affirm.

                    FACTS AND PROCEDURAL BACKGROUND

       Steven Heeb commenced the action below in 2009 with a pro se complaint

alleging "fraudulent statements" and "wrongful acts to obstruct owner of his personal

property." Clerk's Papers (CP) at 1-4 (capitalization omitted). The trial court's
No.30660-7-III
Heeb v. Soledad


memorandum decision filed following a half-day bench trial includes 18 findings of fact.

Mr. Heeb has not assigned error to any ofthem.

       Briefly, Mr. Heeb at one time owned a parcel of real property located in Adams

County described as Lot 2, Benchview Heights Short Plat. Domestic water was provided

to Lot 2 by the Saddle Mountain Water Association, a community water utility, which

Mr. Heeb joined as a member. He installed a service line to his property from a Saddle

Mountain distribution line, reportedly at a substantial expense.

       Mr. Heeb lost Lot 2 in 2004 when it was sold at public auction to satisfy an

unsatisfied judgment obtained against him by his former lawyer, Carl Warring. Mr. Heeb

did not redeem the property. It was sold by Mr. Warring to Mr. Soledad. After that sale,

Mr. Heeb told Mr. Soledad that the right to obtain water from Saddle Mountain was

personal to Mr. Heeb and that Mr. Soledad had no water rights for Lot 2. For many years

thereafter, Mr. Soledad had an ongoing dispute with Mr. Heeb over whether Mr. Soledad

had a right to purchase water Jrom Saddle Mountain and use the service line to Lot 2.

       In October 2010, the Saddle Mountain water service to Mr. Soledad's home was

disrupted. Mr. Soledad believed he saw Mr. Heeb on or near his property on the day of

the service disruption and concluded that Mr. Heeb cut his line. He reported his

suspicions to the Adams County sheriff, which took action against Mr. Heeb based on

this report.




                                             2

No. 30660-7-111
Heeb v. Soledad


       In 2011, Mr. Soledad arranged for a well to be drilled on Lot 2 to resolve the water

dispute with Mr. Heeb once and for all. Mr. Soledad has not used water from Saddle

Mountain or claimed entitlement to such service since July 2011.

       Following the bench trial of Mr. Heeb's claims, the trial court observed that

"[b]ecause the parties were pro se and untrained in the law, they both had a very difficult

time presenting evidence and argument at trial." CP at 117. Since Mr. Heeb had initiated

the civil action, however, the court pointed out that he had the burden of coming forward

with evidence and proving his claims. Mr. Heeb's evidence, however, "was confusing,

disjointed, and to a very large extent irrelevant," and while Mr. Heeb expressed extreme

anger and frustration toward Mr. Soledad, he "had difficulty articulating the legal theory

or theories underlying [his] lawsuit." CP at 118.

       The trial court concluded that Mr. Heeb was seeking damages from Mr. Soledad

for defamation of character, for falsely accusing him of cutting his water line in 2010. It

also concluded that Mr. Heeb was requesting some type of determination that Mr.

Soledad had no legal right to obtain or use water from the Saddle Mountain Water

Association.

       The trial court found that Mr. Heeb suffered no injury by reason of Mr. Soledad's

use of water or assertion of water rights from Saddle Mountain. CP at 121 (Finding of

Fact 17). It found that he had established no personal injuries, economic losses, or other

monetary damages resulting from any reports or statement Mr. Soledad may have made

                                             3

No.30660-7-III
Heeb v. Soledad


to the Adams County sheriff. CP at 122 (Finding of Fact 18). Because Mr. Heeb did not

assign error to either finding, they are verities on appeal. RAP 1O.3(g); Moreman v.

Butcher, 126 Wash. 2d 36, 39, 891 P.2d 725 (1995).

       The court's legal conclusions included its conclusion that the water service line or

lines installed on Lot 2 were fixtures and thereby a part of the real property that Mr. Heeb

lost when Lot 2 was sold at the sheriff's sale. It concluded that Mr. Soledad was not

negligent or at fault in making the reasonable good faith report to the Adams County

sheriff concerning the disruption in his water service. It concluded that Mr. Heeb had not

demonstrated a claim against Mr. Soledad for the use of water from the Saddle Mountain

Water Association and that the issue was moot in any event, in light of Mr. Soledad's

substitution of a well. In addition to dismissing the perceived claims on the merits, the

court dismissed Mr. Heeb's action "procedurally and as a matter oflaw for failing to

comply with the requirements ofCR 8(a)." CP at 123. 1

       Mr. Heeb appeals.




       1Mr. Heeb's complaint had alleged that "Jose Angel Soledad made fraudulent
statements to the sheriff{']s office stating Steven Heeb who was driving a white truck that
day cut his water line. Seven M Heeb is requesting damages in the amount of two
hundred and fifty thousand dollars for the wrongful intent of actions brought upon Steven
M Heeb." CP at 4 (capitalization omitted).

                                             4

No.30660-7-II1
Heeb v. Soledad


                                         ANALYSIS

       Mr. Heeb's brief does not comply with our rules on appeal. RAP IO.3(a)(4)

requires a petitioner to provide "[a] separate concise statement of each error a party

contends was made by the trial court, together with the issues pertaining to the

assignments of error." RAP I0.3(a)(5) requires "[a] fair statement of the facts and

procedure relevant to the issues presented for review, without argument." RAP

I0.3(a)(6) provides that an appellant's brief must contain his argument in support ofthe

issues presented for review, together with citations to legal authority and references to

relevant parts of the record.

       Mr. Heeb's brief on appeal points to over 35 portions of the record that we assume

reflect errors he believes were made by the trial court. The unnumbered references to the

record merely point to quotations from the transcript without identifying precisely how

the trial court erred. The following is an example:

       Page 33 Line 9 Soledad says that I am the only guy that make my water cut.
              Line 12 I ask him ifit is logical that he accuses me of cutting the
       water line without anyone seeing me do it.
              Line 15 Soledad admits that he did so and they arrested me for it.

Br. of Appellant at 5 (capitalization omitted).

       Mr. Heeb does not provide a statement of the case. Instead he refers this court to

"examine all these documents and exhibits and the ones that are described in the

transcripts of this case." ld. at 11 (capitalization omitted).


                                               5

No.30660-7-II1
Heeb v. Soledad


       Finally, Mr. Heeb's argument is merely one paragraph. It contains no legal

authority and no citation to the record. This court declines to address arguments

unsupported by citation to authority or argument. Cowiche Canyon Conservancy v.

Bosley, 118 Wn.2d 801,809,828 P.2d 549 (1992).

       Pro se litigants are bound by the same rules of procedure and substantive law as

attorneys. Holder v. City of Vancouver, 136 Wash. App. 104, 106, 147 P.3d 641 (2006).

The law does not distinguish between one who elects to conduct his or her own legal

affairs and one who seeks assistance of counsel-both are subject to the same procedural

and substantive laws. In re Marriage of Wherley, 34 Wash. App. 344, 349, 661 P.2d 155

(1983) (citing Bly v. Henry, 28 Wash. App. 469, 624 P.2d 717 (1980».

       We decline to review Mr. Heeb's argument on appeal in light of these inexcusable

lapses from our rules. That being said, it appears that the capable and patient trial judge

was as accommodating as he could be of the shortcomings of Mr. Heeb's presentation,

given the duty of fairness that he owed to Mr. Soledad as well. We see nothing in the

record or Mr. Heeb's brief that suggests that the trial court's decision was in error in any

respect.




                                              6

No. 30660-7-111
Heeb v. Soledad


      Affirmed.

      A majority of the panel has determined that this opinion will not be printed in the

Washington Appellate Reports but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 




Brown, 1.




                                            7